

115 S649 IS: Cameras in the Courtroom Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 649IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Durbin (for himself, Mr. Grassley, Mr. Franken, Mr. Blumenthal, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo permit the televising of Supreme Court proceedings.
	
 1.Short titleThis Act may be cited as the Cameras in the Courtroom Act.
		2.Amendment to
			 title 28
 (a)In generalChapter 45 of title 28, United States Code, is amended by inserting at the end the following:
				
					678.Televising Supreme Court
 proceedingsThe Supreme Court shall permit television coverage of all open sessions of the Court unless the Court decides, by a vote of the majority of justices, that allowing such coverage in a particular case would constitute a violation of the due process rights of 1 or more of the parties before the Court..
 (b)Clerical amendmentThe chapter analysis for chapter 45 of title 28, United States Code, is amended by inserting at the end the following:
				678. Televising Supreme Court
				proceedings..